983 F.2d 1086
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lawrence H. SUID, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 92-5079.
United States Court of Appeals, Federal Circuit.
Nov. 9, 1992.

Before ARCHER and MICHEL, Circuit Judges, and CARRIGAN, District Judge.1
PER CURIAM.

DECISION

1
Lawrence H. Suid (Suid) appeals the judgment of the United States Claims Court (No. 273-89C, February 6, 1992) that the National Aeronautics and Space Administration (NASA) did not breach its contract with Suid by refusing to exercise its second option under that contract.   We affirm.

DISCUSSION

2
Suid asserts on appeal that in reaching its judgment, the Claims Court erred in determining many of the facts.   We review factual findings of the Claims Court for clear error.   Hankins Constr.  Co. v. United States, 838 F.2d 1194, 1195 (Fed.Cir.1988).


3
The Claims Court found that on April 30, 1986, Suid signed a proposed contract for 30 months at a fixed price.   This proposed contract, however, was not signed on behalf of NASA by the contracting officer (CO) because of lack of authority to enter into a contract for services in excess of twelve months.   See 42 U.S.C. § 2459(a) (1986).   Thereafter, a contract was executed by both parties, but it was for a basic period of six months and two option periods--one for 12 months and one for 10 months.   The Claims Court determined that the decision by NASA not to exercise the second option was made in good faith because of lack of funding.   We discern no error in these findings.


4
We have considered the other arguments made by Suid and do not find them persuasive.   The Claims Court correctly concluded that NASA did not breach the contract and that Suid was not entitled to any monetary relief.



1
 Honorable Jim R. Carrigan, United States District Judge for the District of Colorado, sitting by designation